Citation Nr: 0705891	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disability, characterized as herniated nucleus 
pulposis at L4-5 and degenerative disc disease at L4-5 and 
L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from July 1998 to February 
2001.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
in which the RO granted service connection and assigned an 
initial 20 percent rating for low back disability, 
characterized as herniated nucleus pulposis at L4-5 and 
degenerative disc disease at L4-5 and L5-S1, effective 
February 3, 2001.  The RO notified the veteran of this 
determination by letter dated in October 2002.  In October 
2003, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2005 
(within the extended time period granted by the RO).

As the low back claim involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts that evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

The most recent VA orthopedic examination, in September 2005, 
was conducted by a VA physician's assistant.  During the 
hearing in August 2006, the veteran's representative noted 
this fact and argued that the examination report did not 
properly convey the extent of the veteran's current 
disability.  Such an individual, identified as a physician's 
assistant certified (PAC), may be adequately trained and 
qualified to conduct physical examinations and render 
opinions if properly supervised by appropriate VA personnel.  
However, the Board directs attention to Veterans Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part 
III, subpart iv, Ch. 2, § D.19.a, which requires that reports 
of physical examinations conducted by a physician's assistant 
be signed by a physician.  The September 2005 examination 
report was not reviewed and also signed by a physician, as 
required.  

In view of the foregoing, and given the need for 
comprehensive findings responsive to applicable rating 
criteria for evaluating the disability under consideration, 
the Board finds that further examination of the veteran is 
needed.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by physicians, 
at an appropriate VA medical facility. The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim (as evaluation of the claim will be based on the 
evidence currently of record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Corpus Christi VA Medical Center (VAMC) dated from June 2004 
to May 2005.  The Board notes that those records indicate 
that the veteran had magnetic resonance imaging (MRI) testing 
of the lumbar spine in November 2004 and February 2005.  In 
September 2006, the veteran's representative submitted a copy 
of a November 2004 MRI report.  The February 2005 MRI report 
is not included with the outpatient records and should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records since May 2005, as well 
as the February 2005 MRI report, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).   It is noted that in August 2006 statements, the 
veteran's wife indicated that he had received treatment at 
the San Antonio University Hospital Pain Management Center 
since early 2005 and the veteran indicated that he had a 
neurosurgery consultation in San Antonio.  These records have 
not been obtained.  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-specifically as 
regards disability ratings and effective dates-as 
appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of evidence submitted directly 
to the Board, notwithstanding the veteran's waiver of RO 
consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Corpus 
Christi VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's low back from May 2005 to 
the present, as well as a copy of a 
February 2005 MRI report.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request the veteran's authorization to 
obtain records of treatment at the San 
Antonio University Hospital Pain 
Management Center since early 2005 and a 
neurosurgery consultation in San Antonio 
(identified by the veteran and his wife 
in August 2006 statements).

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
neurological and orthopedic examinations, 
by physicians, at an appropriate VA 
medical facility. The neurological 
examination should be conducted first, 
and the report of that examination should 
be made available to the VA orthopedic 
examiner in conjunction with his 
examination of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion f his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbar spine disability-to specifically 
include any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disorder.

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
conceivable or likely functional loss of 
the lumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should indicate whether 
there is any ankylosis of any portion of 
the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should render 
findings responsive to the criteria for 
rating disc disease.  Specifically, the 
examiner should comment upon the 
existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to his 
disability that requires bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
opine whether, over the last 12-month 
period, the veteran's incapacitating 
episodes, if any, had a total duration of 
(a) at least one week but less than two 
weeks; (b) at least  two weeks but less 
than four weeks; (c) at least four weeks 
but less than six weeks; or (d) at least 
six weeks.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
entitlement to service connection for 
PTSD, in light of all pertinent evidence 
(to include that submitted directly to 
the Board) and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


